DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 25, 27-31, 33, 35, 37-41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., U.S. Patent Application Publication 2016/0044744 (hereinafter Lee).
	Regarding claim 25, Lee discloses a method performed by a master node for handling communication of a wireless device in a wireless network (disclosed is a method according to which a Master eNode-B (MeNB) [“master node”] requests that a 
	transmitting, to a secondary node, SN, a message before initiating a SN change procedure, which message indicates that an SN change is pending and as such the SN should not perform either a secondary cell group, SCG, reconfiguration or trigger any SN triggered procedures (the MeNB may elect to send an X2AP message, requesting that one or more particular cells be added to the SCG, instead of requesting a release of one or more SCG cells, to the SeNB [“secondary node”], and if said SeNB accepts the MeNB request for cell addition to the SCG [“initiating a SN change procedure”], then said SeNB performs this requested cell addition procedure (rather than performing the SCG release procedure that is outlined in [0107]-[0108]) [“the SN should not … trigger any SN triggered procedures”], according to [0101]-[0104], Fig. 11b).
	Regarding claim 30, Lee discloses a method performed by a secondary node, SN, for handling communication of a wireless device in a wireless network (disclosed is a method according to which a Master eNode-B (MeNB) requests that a Secondary eNode-B (SeNB) [“secondary node”] perform a secondary cell group (SCG) addition procedure for a user equipment (UE) [“wireless device”] in a wireless communication system, according to [0089], [0101]-[0113], Fig. 11b), the method comprising: 
	receiving a message from a master node or another SN, wherein the message indicates that a SN change is pending and as such the SN should not perform either a secondary cell group, SCG, reconfiguration or trigger any SN triggered procedures (the MeNB [“master node”] may elect to send an X2AP message, requesting that one or 
	upon receiving the message, refraining from performing SCG reconfigurations or initiating SN triggered procedures (the SeNB performs the requested cell addition procedure (rather than performing the SCG release procedure that is outlined in [0107]-[0108]), according to [0101]-[0104], Fig. 11b).
	Regarding claim 35, Lee discloses a master node for handling communication of a wireless device in a wireless network (disclosed is a Master eNode-B (MeNB) [“master node”] that requests that a Secondary eNode-B (SeNB) perform a secondary cell group (SCG) addition procedure for a user equipment (UE) [“wireless device”] in a wireless communication system, according to [0089], [0101]-[0113], Fig. 11b), wherein the master node comprises:
	processing circuitry configured to transmit, to a secondary node, SN, a message before initiating a SN change procedure, which message indicates that an SN change is pending and as such the SN should not perform either a secondary cell group, SCG, reconfiguration or trigger any SN triggered procedures (the MeNB may elect to send an X2AP message, requesting that one or more particular cells be added to the SCG, instead of requesting a release of one or more SCG cells, to the SeNB [“secondary node”], and if said SeNB accepts the MeNB request for cell addition to the SCG 
	Regarding claim 40, Lee discloses a secondary node, SN, for handling communication of a wireless device in a wireless network (disclosed is a Master eNode-B (MeNB) that requests that a Secondary eNode-B (SeNB) [“secondary node”] perform a secondary cell group (SCG) addition procedure for a user equipment (UE) [“wireless device”] in a wireless communication system, according to [0089], [0101]-[0113], Fig. 11b), wherein the SN comprises: 
	processing circuitry configured to: 
	receive a message from a master node or another SN, wherein the message indicates that a SN change is pending and as such the SN should not perform either a secondary cell group, SCG, reconfiguration or trigger any SN triggered procedures (the MeNB [“master node”] may elect to send an X2AP message, requesting that one or more particular cells be added to the SCG, instead of requesting a release of one or more SCG cells, to the SeNB , and if said SeNB accepts the MeNB request for cell addition to the SCG [“SN change”], then said SeNB performs this requested cell addition procedure (rather than performing the SCG release procedure that is outlined in [0107]-[0108]) [“the SN should not … trigger any SN triggered procedures”], according to [0101]-[0104], Fig. 11b); and 
	upon receiving the message, refrain from performing a SCG reconfiguration or initiating SN triggered procedures (the SeNB performs the requested cell addition procedure (rather than performing the SCG release procedure that is outlined in [0107]-[0108]), according to [0101]-[0104], Fig. 11b).
	Regarding claim 27, Lee discloses the method according to claim 25, wherein the master node, upon initiating an SN addition request to a target SN, includes an identification of a serving SN as well as a wireless device identity, ID, in the SN addition request (the MeNB specifies, in its request message, particular cells to be added to the SeNB for the UE as part of the SCG modification procedure (since the SeNB generates signaling towards the UE in response to the request message sent from the MeNB, said request message necessarily identifies the UE), according to [0102]-[0104]).
	Regarding claim 28, Lee discloses the method according to claim 25, wherein SN triggered procedures comprise an SN initiated SCG change and/or an SN initiated SCG release (as outlined above, the MeNB may elect to request that the SCG addition procedure be performed instead of the SCG release procedure, according to [0101]-
	Regarding claim 29, Lee discloses the method according to claim 25, wherein the message is an X2AP SCG configuration fetch message or a message triggering an X2AP SCG configuration retrieve message (the message sent by the MeNB to the SeNB is an X2AP message containing SCG configuration information and a request for SCG cell(s) to be added [“X2AP SCG configuration fetch message”], according to [0103]).
	Regarding claim 31, Lee discloses the method according to claim 30, wherein the message is an X2AP SCG configuration fetch message or an X2AP SCG configuration retrieve message (the message sent by the MeNB to the SeNB is an X2AP message containing SCG configuration information and a request for SCG cell(s) to be added [“X2AP SCG configuration fetch message”], according to [0103]).
	Regarding claim 33, Lee discloses the method according to claim 30, wherein SN triggered procedures comprise an SN initiated SCG change and/or an SN initiated SCG release (as outlined above, the MeNB may elect to request that the SCG addition procedure be performed instead of the SCG release procedure, according to [0101]-[0104], such that the SCG release procedure that is outlined in [0107]-[0108] is not performed [“SN triggered procedures comprise … an SN initiated SCG release”]).
	Regarding claim 37, Lee discloses the master node according to claim 35, wherein the processing circuitry, upon initiating an SN addition request to a target SN, is configured to include an identification of a serving SN as well as a wireless device identity, ID, in the SN addition request (the MeNB specifies, in its request message, 
	Regarding claim 38, Lee discloses the master node according to claim 35, wherein SN triggered procedures comprise an SN initiated SCG change and/or an SN initiated SCG release (as outlined above, the MeNB may elect to request that the SCG addition procedure be performed instead of the SCG release procedure, according to [0101]-[0104], such that the SCG release procedure that is outlined in [0107]-[0108] is not performed [“SN triggered procedures comprise … an SN initiated SCG release”]).
	Regarding claim 39, Lee discloses the master node according to claim 35, wherein the message is an X2AP SCG configuration fetch message or a message triggering an X2AP SCG configuration retrieve message (the message sent by the MeNB to the SeNB is an X2AP message containing SCG configuration information and a request for SCG cell(s) to be added [“X2AP SCG configuration fetch message”], according to [0103]).
	Regarding claim 41, Lee discloses the SN according to claim 40, wherein the message is an X2AP SCG configuration fetch message or an X2AP SCG configuration retrieve message (the message sent by the MeNB to the SeNB is an X2AP message containing SCG configuration information and a request for SCG cell(s) to be added [“X2AP SCG configuration fetch message”], according to [0103]).
	Regarding claim 43, Lee discloses the SN according to claim 40, wherein SN triggered procedures comprise an SN initiated SCG change and/or an SN initiated SCG .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

8.	Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 25 and 35 above, in view of Farnsworth et al., U.S. Patent Application Publication 2011/0263222 (hereinafter Farnsworth).
	Regarding claim 26, Lee discloses all the limitations of claim 25.
	Lee does not expressly disclose that the master node pauses the transmission of any pending SN messages that were supposed to or being transmitted via embedded signalling radio bearer, SRB.
	Farnsworth discloses that the master node pauses the transmission of any pending SN messages that were supposed to or being transmitted via embedded signalling radio bearer, SRB (in response to receiving a Security Mode Command message from an RNC, a UE suspends sending messages on SRBs, according to [0040], Fig. 6 [steps 600 and 602]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with Farnsworth such that the master node pauses the transmission of any pending SN messages that were supposed to or being transmitted via embedded signalling radio bearer, SRB.

	Regarding claim 36, Lee discloses all the limitations of claim 35.
	Lee does not expressly disclose that the processing circuitry is further configured to pause the transmission of any pending SN messages that were supposed to or being transmitted via embedded signalling radio bearer, SRB.
	Farnsworth discloses that the processing circuitry is further configured to pause the transmission of any pending SN messages that were supposed to or being transmitted via embedded signalling radio bearer, SRB (in response to receiving a Security Mode Command message from an RNC, a UE suspends sending messages on SRBs, according to [0040], Fig. 6 [steps 600 and 602]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with Farnsworth such that the processing circuitry is further configured to pause the transmission of any pending SN messages that were supposed to or being transmitted via embedded signalling radio bearer, SRB.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate simplicity and reliability in implementing a security mode configuration (Farnsworth:  [0041]).
 
s 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 30 and 40 above, in view of Muhanna et al., U.S. Patent Application Publication 20120129526 (hereinafter Muhanna).
	Regarding claim 32, Lee discloses all the limitations of claim 30.
	Lee does not expressly disclose that the message is configurable to comprise a flag, wherein the flag, when included in the message and set to true, means that the SN is to pause performing a SCG reconfiguration or initiating SN triggered procedures, and wherein the flag, when either not included in the message or included in the message but set to false, means that the SN is to continue performing the SCG reconfiguration or initiating SN triggered procedures.
	Muhanna discloses that the message is configurable to comprise a flag, wherein the flag, when included in the message and set to true, means that the SN is to pause performing a SCG reconfiguration or initiating SN triggered procedures, and wherein the flag, when either not included in the message or included in the message but set to false, means that the SN is to continue performing the SCG reconfiguration or initiating SN triggered procedures (a home agent receives a Transient Binding Option message that comprises a flag that is either set to suspend, or “1” [“true”], or resume [“false], which causes said home agent to either suspend the transmission of downlink traffic to a mobile node or continue said transmission of downlink traffic to said mobile node, respectively, according to [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with Muhanna such that the message is configurable to comprise a flag, wherein the flag, when included in the message and 
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of dropped transmissions to a mobile node (Muhanna:  [0027]).
	Regarding claim 42, Lee discloses all the limitations of claim 40.
	Lee does not expressly disclose that the message is configurable to comprise a flag, wherein the flag, when included in the message and set to true, means that the SN is to pause performing a SCG reconfiguration or initiating SN triggered procedures, and wherein the flag, when either not included in the message or included in the message but set to false, means that the SN is to continue performing the SCG reconfiguration or initiating SN triggered procedures.
	Muhanna discloses that the message is configurable to comprise a flag, wherein the flag, when included in the message and set to true, means that the SN is to pause performing a SCG reconfiguration or initiating SN triggered procedures, and wherein the flag, when either not included in the message or included in the message but set to false, means that the SN is to continue performing the SCG reconfiguration or initiating SN triggered procedures (a home agent receives a Transient Binding Option message that comprises a flag that is either set to suspend, or “1” [“true”], or resume [“false], which causes said home agent to either suspend the transmission of downlink traffic to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with Muhanna such that the message is configurable to comprise a flag, wherein the flag, when included in the message and set to true, means that the SN is to pause performing a SCG reconfiguration or initiating SN triggered procedures, and wherein the flag, when either not included in the message or included in the message but set to false, means that the SN is to continue performing the SCG reconfiguration or initiating SN triggered procedures.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of dropped transmissions to a mobile node (Muhanna:  [0027]).

10.	Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 30 and 40 above, in view of Wu, U.S. Patent Application Publication 2018/0368029 (hereinafter Wu).
	Regarding claim 34, Lee discloses all the limitations of claim 30.
	Lee does not expressly disclose that the message is a message requesting a latest SCG configuration of the wireless device, and wherein the method further comprises transmitting a response to the message comprising the latest SCG configuration to a target secondary node or the master node.
	Wu discloses that the message is a message requesting a latest SCG configuration of the wireless device, and wherein the method further comprises 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with Wu such that the message is a message requesting a latest SCG configuration of the wireless device, and wherein the method further comprises transmitting a response to the message comprising the latest SCG configuration to a target secondary node or the master node.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate dual connectivity handovers (Wu:  [0003]).
	Regarding claim 44, Lee discloses all the limitations of claim 40.
	Lee does not expressly disclose that the message is a message requesting a latest SCG configuration of the wireless device, and wherein the method further comprises transmitting a response to the message comprising the latest SCG configuration to a target secondary node or the master node.
	Wu discloses that the message is a message requesting a latest SCG configuration of the wireless device, and wherein the method further comprises transmitting a response to the message comprising the latest SCG configuration to a target secondary node or the master node (a source MN transmits a first interface message to a source SN, which prompts said source SN to transmit a second interface 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with Wu such that the message is a message requesting a latest SCG configuration of the wireless device, and wherein the method further comprises transmitting a response to the message comprising the latest SCG configuration to a target secondary node or the master node.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate dual connectivity handovers (Wu:  [0003]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW W GENACK/Primary Examiner, Art Unit 2645